DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 were originally presented having a filing date of 26 February 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 complies with 37 C.F.R. 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of Form 1449 is enclosed herewith.

Drawings
The drawings, filed 26 February 2021, as accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 11 and 18 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 11 and 18 fall within one of the statutory categories?  Yes, because claims 1, 11 and 18 are directed toward a method (claim 1), an apparatus (claim 11), and a non-transitory computer readable storage medium (claim 18) all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 11 and 18 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 11 and 18, the method (claim 1), apparatus (claim 11), and non-transitory computer readable storage medium (claim 18) are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 11 and 18 recite the abstract ideas of:
“comput[ing] a taxi route … ;” 
“comput[ing] a non-taxi route … ;” and 
“compar[ing] ... the taxi route to the non-taxi route ... .” These recitations merely consist of computing / evaluating a taxi route, computing / evaluating a non-taxi route, and comparing the taxi and non-taxi route.  This is equivalent to a person evaluating a non-taxi route and a taxi route and comparing them.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, evaluating a non-taxi route and a taxi route could mentally comparing them and select one of them.  The mere nominal recitations that the apparatus comprising “at least one processor” and “at least one memory” including “computer program code for one or more programs” (claim 11) and the “non-transitory computer-readable storage medium” carrying “one or more sequences of one or more instructions” that when executed by “one or more processors” (claim 18) cause the apparatus to perform the computing and comparing steps, does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 11 and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 11 and 18 further recite the additional element of “provid[ing] the taxi route … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “provid[ing] the taxi route … “ step is recited at a high level of generality and amount to mere post solution actions, which is a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g),.  
Claims 11 and 18 still further includes the additional elements “at least one processor” (claim 11),”at least one memory” (claim 11), “computer program code” (claim 11), “one or more programs” (claim 11), “a non-transitory computer-readable storage medium” (claim 18), “one or more sequences of one or more instructions” (claim 18)  “one or more processors” (claim 18).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the “at least one processor” and “at least one memory” including “computer program code for one or more programs” (claim 11) and the “non-transitory computer-readable storage medium” carrying “one or more sequences of one or more instructions” that when executed by “one or more processors” (claim 18) cause accomplishes the computing and comparing / selecting steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “at least one processor,” “at least one memory,” “computer program code for one or more programs,” “non-transitory computer-readable storage medium,” “one or more sequences of one or more instructions” and the “one or more processors”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The at least one processor, at least one memory, computer program code for one or more programs, non-transitory computer-readable storage medium, one or more sequences of one or more instruction, and one or more processors are recited at a high level of generality and merely automate the computing and comparing / selecting steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 11 and 18 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 11 and 18 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Computing and comparing / selecting data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claims 1, 11 and 18.  
Thus, since claims 1, 11 and 18 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11 and 18 are directed to non-statutory subject matter.
Claims 2 and 12 recite the abstract ideas of: 
computing respective taxi routes and respective non-taxi routes ... ;
computing respective differences between the respective taxi routes and the respective non- taxi routes ... ; 
selecting a highest difference ... ; and
applying a difference threshold ... .
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 2 and 12 further recite the additional element:
providing one or more pairs of the origin-destination pair set ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “provid[ing] one or more pairs of the origin-destination pair set “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting the many origin-designation pair sets.
Claims 3 and 13 recite the abstract ideas of:
determining a recommended sequence of the one or more pairs ... ; and 
determining that a destination location of a first origin-destination pair will bring the taxi vehicle to within a proximity distance ... .
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 4 and 14 recite the abstract idea of:
selecting the at least one origin-destination pair based on a grid search ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 5 and 15 recite the abstract idea of:
selecting the at least one origin-destination pair based on a proximity to the at least one taxi lane.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 6 and 16 recite the abstract idea:
processing historical mobility data to determine that at least one origin-destination pair based on popularity.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 7 recites the additional element:
wherein the popularity is further based on real-time mobility data.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 8 recites the abstract idea of:
selecting one or more geographic areas to pre-position the taxi vehicle.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 9 recites the abstract idea of:
processing historical mobility data to determine an optimal distance between an origin location, a destination location, or a combination of the at least one origin-destination pair and the least one taxi lane of the taxi route ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
wherein the optimal distance is further based on real-time mobility data. 
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 17 recites the additional element:
 wherein the first and second vehicle types include a bicycle, a motorcycle, a bus, a taxi, a share vehicle, a ride-hailing vehicle, a truck, an ambulance, a police car, a fire truck, or a toll truck.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 19 recites the additional element:
 wherein the apparatus is caused to further perform taxi fleet management, taxi lane planning, or a combination thereof based on the output.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 20 recites the additional elements: 
initiating a presentation of the output ... , and 
transmitting the output ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “initiating a presentation ..., “ and “transmitting the output” steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting the many origin-designation pair sets, and notifying (transmitting) another person.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0046456 to Scofield et al. (hereafter Scofield).
As per claim 1, Scofield discloses [a] method comprising: computing a taxi route between at least one origin-destination pair using a routing engine, wherein the routing engine is configured to include at least one taxi lane in the taxi route, and wherein the at least one taxi lane permits use by a taxi vehicle while restricting use by a different vehicle type (see at least Scofield, Fig. 1, showing Inter-Modal Travel Option Assessment System 160; Fig. 2A, showing step 225 of determining one or more locations, one or more destination location, and one or more associated time;  [0052] disclosing that an Inter-Modal Travel Option Assessments system (IMTOA) 160 is executed in memory 150, as are several other optional systems 152, 154, 156 and 158.  The other optional systems are an optional traffic information providing system 152, an optional transit information provider system 154, an optional parking information providing system 156, and an optional other systems provided by other programs 158; and [0067] disclosing the block 225 determines one or more starting locations, one or more destination locations, and one or more associated times);
computing a non-taxi route using the routing engine or another routing engine, wherein the routing engine or the another routing is configured to not include the at least one taxi lane in the non-taxi route (see at least Scofield, [0014] disclosing that one or more roads in a given geographic region may be modeled or represented by the use of the road links.  A road segment may represent one or more lanes of travel on a given physical road.  The lanes may differ based on travel condition characteristics.  For example, a given freeway system may have express or high frequency vehicle ("HOV) lanes <HOV lanes, interpreted as at least one taxi lane> that may be beneficial to represent by way of road segments distinct from road segments representing the regular (e.g., non-HOV) lanes <interpreted as non-taxi lanes> traveling in the same direction as the express or HOV lanes. Road segments may further be connected to or otherwise associated with other adjacent road segments, thereby forming a chain or network of road segments; and [0028] disclosing that  assessed road traffic conditions may be used to assess travel links involving private vehicle travel on roads, involving bus travel on roads (e.g., if the buses use general-purpose lanes for which assessed road traffic condition information is available, if the buses uses HOV lanes or separate bus-only lanes for which assessed road traffic condition information is available, etc.)); and 
providing the taxi route for the at least one origin-destination pair as an output based on a comparison of the taxi route to the non-taxi route with respect to an estimated time of arrival, a travel time, a travel distance, a travel price, or a combination thereof (see at least Scofield, [0026] disclosing that IMTOA system receives an indication of a trip from a starting location to a destination, and automatically determines, assesses and/or provides various types of trip-related information, including information about multiple alternative inter-modal passenger travel options for the trip. The IMTOA system may further receive from an associated user and/or otherwise gather (e.g., based on previously specified user preferences) information about one or more constraints or preferences for the trip, such as a required arrival time, one or more available departure times, a maximum trip time, a maximum trip cost, etc., and may optionally gather ( e.g., receive or otherwise determine) one or more other types of evaluation criteria for use in assessing alternative travel options for the trip).
As per claim 2, Scofield discloses the limitations:
wherein the at least one origin-destination pair includes an origin-destination pair set, the method further comprising: computing respective taxi routes and respective non-taxi routes for the origin-destination pair set (see at least Scofield, [0029] disclosing that routing activities include considering one or more travel options that each occur solely via a single personal vehicle of an associated user, and/or include considering one or more inter-modal travel options that each occur via multiple transportation modes during different parts of the travel between the starting and destination locations.  And further that the routing activities may include selecting potential mass transit embarkation/debarkation locations and associated mass transit travel modes that satisfy any specified constraints, such as a required time-of-arrival at the destination and/or a required total travel time. As a next step, the initial selected potential mass transit embarkation/ debarkation locations may be filtered and excluded by using best-path calculations from a prior travel point);
computing respective differences between the respective taxi routes and the respective non- taxi routes with respect to the estimated time of arrival, the travel time, the travel distance, the travel price, or a combination thereof (see at least Scofield, [0029] disclosing that one or more resulting alternative travel options that are determined to be viable with respect to any timing-related constraints may be further evaluated with respect to other constraints and/or evaluation criteria, including to use assessed road traffic condition information when appropriate to evaluate likely travel times and optionally travel time variability and/or certainty associated with the travel.  And for example, a total monetary cost associated with each alternative travel option may be determined, and optionally used to filter or otherwise remove an alternative travel option if it exceeds a maximum threshold-such total monetary costs may be based on, for example, one or more of gas prices or other vehicle fuel prices, vehicle fuel efficiency, tolls, parking fees, mass transit usage costs, etc.); and
providing one or more pairs of the origin-destination pair set as part of the output based on selecting a highest difference from the respective differences, applying a difference threshold to the respective differences, or a combination thereof (see at least Scofield, [0029] disclosing that a total travel cost associated with each alternative travel option may be determined and optionally used to filter or otherwise remove  an alternative travel option if it exceeds a maximum threshold- such total monetary costs may be generated in a manner relative to other alternative travel options or an indicated amount of time or that passes an indicated destination arrival time (e.g., a travel time cost based on a travel time that exceeds the shortest travel time of any of the alternative travel options or that exceeds another indicated time or indicated amount of time; and [0031] disclosing that the IMTOA system provides information about one or more preferred alternative travel options to one or more users in various manners, including by displaying or otherwise providing the information to a particular user).
As per claim 3, Scofield discloses all of the limitations of claim 2, as discussed above.  Scofield further discloses the limitation:
determining a recommended sequence of the one or more pairs of the origin-destination pair set based on determining that a destination location of a first origin-destination pair will bring the taxi vehicle to within a proximity distance of an origin of a second origin-destination pair (see at least Scofield, [0033] disclosing that the IMTOA system may require that one or more intermodal travel access points be considered or to exclude such intermodal travel access points (e.g. based on one or more factors, including by falling above or below a defined threshold for the factors, such as travel time to reach, distance to reach, confidence or variability in travel time to reach, confidence or variability in travel time to use the resulting mass transit option, degree that travel using the mass transit option heads toward the destination, parking availability, ease of access, etc., and more generally based on user instructions or preferences) and; [0040] disclosing that one or more travel options may be determined and assessed corresponding to use of buses or other mass transit vehicles on the roads for some or all of the travel between locations A and B.   And that some or all such bus routes may each be used to determine one or more route options corresponding to its use, such as by treating a combination of a particular bus route, bus embarkation point, bus pickup time ( or particular bus vehicle), and optionally bus disembarkation point as a distinct determined travel option.  The one or more such bus routes may each pass sufficiently close to the starting location A that the user is able to access an imparkation point for the route without using private motorized vehicle ... and other embarkation points for the route may correspond to park-and-ride locations to which the user may drive in a personal vehicle and then transfer to the bus <interpreted as within a proximate distance of an origin>).
As per claim 11, Scofield discloses [a]n apparatus comprising: at least one processor (see at least Scofield, [0051] discloses that FIG. 1 is a block diagram illustrating an embodiment of a server computing system 100 that is suitable for performing at least some of the described techniques, such as by executing an Inter-Modal Travel Option Assessment system. The example server computing system 100 includes one or more central processing unit ("CPU") processors 135, various input/output ("I/0") components 105); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (see at least Scofield, [0051] disclosing that the system further includes storage 140, and memory 1550; [0064] further disclosing that the illustrated modules and/or systems are software modules/ systems that include software instructions that, when executed by the CPU 135 or other processor, program that processor to automatically perform the described operations for that module/system.  And further that execute in memory on another device and communicate with the illustrated computing system/device via inter-computer communication), cause the apparatus to perform at least the following:
compute a first route between at least one origin-destination pair using a routing engine, (see at least Scofield, Fig. 1, showing Inter-Modal Travel Option Assessment System 160; Fig. 2A, showing step 225 of determining one or more locations, one or more destination location, and one or more associated time;  [0052] disclosing that an Inter-Modal Travel Option Assessments system (IMTOA) 160 is executed in memory 150, as are several other optional systems 152, 154, 156 and 158.  The other optional systems are an optional traffic information providing system 152, an optional transit information provider system 154, an optional parking information providing system 156, and an optional other systems provided by other programs 158; and [0067] disclosing the block 225 determines one or more starting locations, one or more destination locations, and one or more associated times)
wherein the routing engine is configured to include at least one restricted lane in the first route, and wherein the at least one restricted lane permits use by a first vehicle type while restricting use by a second vehicle type (see at least Scofield, [0014] disclosing that one or more roads in a given geographic region may be modeled or represented by the use of the road links.  A road segment may represent one or more lanes of travel on a given physical road.  The lanes may differ based on travel condition characteristics.  For example, a given freeway system may have express or high frequency vehicle ("HOV) lanes <HOV lanes, interpreted as restricted lanes> that may be beneficial to represent by way of road segments distinct from road segments representing the regular (e.g., non-HOV) lanes <interpreted as non-restricted lanes> traveling in the same direction as the express or HOV lanes. Road segments may further be connected to or otherwise associated with other adjacent road segments, thereby forming a chain or network of road segments; and [0028] disclosing that assessed road traffic conditions may be used to assess travel links involving private vehicle travel on roads, involving bus travel on roads (e.g., if the buses use general-purpose lanes for which assessed road traffic condition information is available, if the buses uses HOV lanes or separate bus-only lanes for which assessed road traffic condition information is available, etc.))
compute a second route using the routing engine or another routing engine, wherein the routing engine or the another routing engine is configured to not include the at least one restricted lane in the second route (see at least Scofield, [0035] disclosing that a number of different travel modes and corresponding inter-modal travel options are available in this example for travel from the starting location A to the destination location B.  And further disclosing that if the user has different private vehicles that have different associated travel characteristics ( e.g., a car that only has access to use general-purpose lanes on a highway that is part of a route, and a motorcycle that is allowed to access HOV, or high occupancy vehicle, lanes on that highway), the use of such different vehicles on such a route may similarly be treated as different alternative travel options; [0040] disclosing that in addition to the use of a private vehicle for the entire travel, one or more travel options may be determined and assessed corresponding to use of buses or other mass transit vehicles on the roads for some or all of the travel between locations A and B); and 
provide the first route for the at least one origin-destination pair as an output based on a comparison of the first route to the second route with respect to an estimated time of arrival, a travel time, a travel distance, a travel price, or a combination thereof (see at least Scofield, [0026] disclosing that IMTOA system receives an indication of a trip from a starting location to a destination, and automatically determines, assesses and/or provides various types of trip-related information, including information about multiple alternative inter-modal passenger travel options for the trip. The IMTOA system may further receive from an associated user and/or otherwise gather (e.g., based on previously specified user preferences) information about one or more constraints or preferences for the trip, such as a required arrival time, one or more available departure times, a maximum trip time, a maximum trip cost, etc., and may optionally gather ( e.g., receive or otherwise determine) one or more other types of evaluation criteria for use in assessing alternative travel options for the trip).
As per claim 12, Scofield discloses all of the limitations of claim 11, as discussed above.  Scofield further discloses the limitations:
wherein the at least one origin-destination pair includes an origin-destination pair set (see at least Scofield, [0029] disclosing that routing activities include considering one or more travel options that each occur solely via a single personal vehicle of an associated user, and/or include considering one or more inter-modal travel options that each occur via multiple transportation modes during different parts of the travel between the starting and destination locations.  And further that the routing activities may include selecting potential mass transit embarkation/debarkation locations and associated mass transit travel modes that satisfy any specified constraints, such as a required time-of-arrival at the destination and/or a required total travel time. As a next step, the initial selected potential mass transit embarkation/ debarkation locations may be filtered and excluded by using best-path calculations from a prior travel point), and the apparatus is further caused to:
compute respective first routes and respective second routes for the origin-destination pair set; compute respective differences between the respective first routes and the respective second routes with respect to the estimated time of arrival, the travel time, the travel distance, the travel price, or a combination thereof (see at least Scofield, [0029] disclosing that one or more resulting alternative travel options that are determined to be viable with respect to any timing-related constraints may be further evaluated with respect to other constraints and/or evaluation criteria, including to use assessed road traffic condition information when appropriate to evaluate likely travel times and optionally travel time variability and/or certainty associated with the travel.  And for example, a total monetary cost associated with each alternative travel option may
be determined, and optionally used to filter or otherwise remove an alternative travel option if it exceeds a maximum threshold-such total monetary costs may be based on, for example, one or more of gas prices or other vehicle fuel prices, vehicle fuel efficiency, tolls, parking fees, mass transit usage costs, etc.); and 
provide one or more pairs of the origin-destination pair set as part of the output based on selecting a highest difference from the respective differences, applying a difference threshold to the respective differences, or a combination thereof (see at least Scofield, [0029] disclosing that a total travel cost associated with each alternative travel option may be determined and optionally used to filter or otherwise remove  an alternative travel option if it exceeds a maximum threshold- such total monetary costs may be generated in a manner relative to other alternative travel options or an indicated amount of time or that passes an indicated destination arrival time (e.g., a travel time cost based on a travel time that exceeds the shortest travel time of any of the alternative travel options or that exceeds another indicated time or indicated amount of time; and [0031] disclosing that the IMTOA system provides information about one or more preferred alternative travel options to one or more users in various manners, including by displaying or otherwise providing the information to a particular user).
As per claim 13, Scofield discloses all of the limitations of claim 12, as discussed above.  Scofield further discloses the limitation:
determine a recommended sequence of the one or more pairs of the origin-destination pair set based on determining that a destination location of a first origin-destination pair will bring a vehicle of the first vehicle type to within a proximity distance of an origin of a second origin-destination pair (see at least Scofield, [0033] disclosing that the IMTOA system may require that one or more intermodal travel access points be considered or to exclude such intermodal travel access points (e.g. based on one or more factors, including by falling above or below a defined threshold for the factors, such as travel time to reach, distance to reach, confidence or variability in travel time to reach, confidence or variability in travel time to use the resulting mass transit option, degree that travel using the mass transit option heads toward the destination, parking availability, ease of access, etc., and more generally based on user instructions or preferences) and; [0040] disclosing that one or more travel options may be determined and assessed corresponding to use of buses or other mass transit vehicles on the roads for some or all of the travel between locations A and B.   And that some or all such bus routes may each be used to determine one or more route options corresponding to its use, such as by treating a combination of a particular bus route, bus embarkation point, bus pickup time ( or particular bus vehicle), and optionally bus disembarkation point as a distinct determined travel option.  The one or more such bus routes may each pass sufficiently close to the starting location A that the user is able to access an imparkation point for the route without using private motorized vehicle ... and other embarkation points for the route may correspond to park-and-ride locations to which the user may drive in a personal vehicle and then transfer to the bus <interpreted as an origin within a proximity distance of an origin of a second origin-destination pair>).
As per claim 18, Scofield discloses [a] non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (see at least Scofield, [0051] discloses that FIG. 1 is a block diagram illustrating an embodiment of a server computing system 100 that is suitable for performing at least some of the described techniques, such as by executing an Inter-Modal Travel Option Assessment system. The example server computing system 100 includes one or more central processing unit ("CPU") processors 135, various input/output ("I/0") components 105; and [0064] further disclosing that the illustrated modules and/or systems are software modules/ systems that include software instructions that, when executed by the CPU 135 or other processor, program that processor to automatically perform the described operations for that module/system.  And further that execute in memory on another device and communicate with the illustrated computing system/device via inter-computer communication), cause an apparatus to at least perform the following steps: 
computing taxi routes and non-taxi routes for a plurality of origin-destination pairs, wherein each of the taxi routes includes at least one taxi lane, each of the non-taxi routes does not include the at least one taxi lane, and the at least one taxi lane permits use by a taxi vehicle while restricting use by a different vehicle type (see at least Scofield, Fig. 1, showing Inter-Modal Travel Option Assessment System 160; Fig. 2A, showing step 225 of determining one or more locations, one or more destination location, and one or more associated time;  [0052] disclosing that an Inter-Modal Travel Option Assessments system (IMTOA) 160 is executed in memory 150, as are several other optional systems 152, 154, 156 and 158.  The other optional systems are an optional traffic information providing system 152, an optional transit information provider system 154, an optional parking information providing system 156, and an optional other systems provided by other programs 158; [0067] disclosing the block 225 determines one or more starting locations, one or more destination locations, and one or more associated times; and [0014] disclosing that one or more roads in a given geographic region may be modeled or represented by the use of the road links.  A road segment may represent one or more lanes of travel on a given physical road.  The lanes may differ based on travel condition characteristics.  For example, a given freeway system may have express or high frequency vehicle ("HOV) lanes <HOV lanes, interpreted as at least one taxi lane> that may be beneficial to represent by way of road segments distinct from road segments representing the regular (e.g., non-HOV) lanes <interpreted as non-taxi lanes> traveling in the same direction as the express or HOV lanes. Road segments may further be connected to or otherwise associated with other adjacent road segments, thereby forming a chain or network of road segments; and [0028] disclosing that  assessed road traffic conditions may be used to assess travel links involving private vehicle travel on roads, involving bus travel on roads (e.g., if the buses use general-purpose lanes for which assessed road traffic condition information is available, if the buses uses HOV lanes or separate bus-only lanes for which assessed road traffic condition information is available, etc.));
computing respective differences between the taxi routes and the non-taxi routes with respect to an estimated time of arrival, a travel time, a travel distance, a travel price, or a combination thereof (see at least Scofield, [0029] disclosing that one or more resulting alternative travel options that are determined to be viable with respect to any timing-related constraints may be further evaluated with respect to other constraints and/or evaluation criteria, including to use assessed road traffic condition information when appropriate to evaluate likely travel times and optionally travel time variability and/or certainty associated with the travel.  And for example, a total monetary cost associated with each alternative travel option may be determined, and optionally used to filter or otherwise remove an alternative travel option if it exceeds a maximum threshold-such total monetary costs may be based on, for example, one or more of gas prices or other vehicle fuel prices, vehicle fuel efficiency, tolls, parking fees, mass transit usage costs, etc.); and 
providing one or more pairs of the plurality of origin-destination pairs as an output based on selecting a highest difference from the respective differences, applying a difference threshold to the respective differences, or a combination thereof (see at least Scofield, [0026] disclosing that IMTOA system receives an indication of a trip from a starting location to a destination, and automatically determines, assesses and/or provides various types of trip-related information, including information about multiple alternative inter-modal passenger travel options for the trip. The IMTOA system may further receive from an associated user and/or otherwise gather (e.g., based on previously specified user preferences) information about one or more constraints or preferences for the trip, such as a required arrival time, one or more available departure times, a maximum trip time, a maximum trip cost, etc., and may optionally gather ( e.g., receive or otherwise determine) one or more other types of evaluation criteria for use in assessing alternative travel options for the trip).
As per claim 19, Scofield discloses all of the limitations of claim 18, as discussed above.  Scofield further discloses the limitation:
wherein the apparatus is caused to further perform taxi fleet management, taxi lane planning, or a combination thereof based on the output (see at least Scofield, [0055] disclosing that the traffic-related information used by the IMTOA system 160 may originate at least in part from a distributed network of vehicle-based data sources that provide information related to then-current traffic conditions.  And further that Such vehicles may include a distributed network of individual users, fleets of vehicles (e.g., for delivery companies, transportation companies, governmental bodies or agencies, vehicles of a vehicle rental service, etc.), vehicles that belong to commercial networks providing related information ( e.g., the OnStar service or other similar services), a group of vehicles operated in order to obtain such traffic conditions information (e.g., by traveling over predefined routes, or by traveling over roads as dynamically directed, such as to obtain information about roads of interest), etc. <interpreted as fleet management>).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield as applied to claims 1 and 11 above, and further in view of U.S. Patent Publication Number 2021/0201212 to Tang et al. (hereafter Tang).
As per claim 4, Scofield discloses all of the limitations of claim 1, as discussed above.  But Scofield does not explicitly disclose the limitation:
selecting the at least one origin-destination pair based on a grid search or a tile-based search of map data representing a geographic area of interest for a presence of the at least one taxi lane.
However, Tang discloses this limitation (see at least Tang, [0057] disclosing that, as shown in Fig. 5, the ranking score calculation module 510 computes a score for each of the alternative destinations the ridesharing platform prepares to send to the rider who requested the trip; [0067] disclosing that the ranking model 510 considers all three aforementioned factors (e.g., probability of choosing this option, surge difference, pool matching probability difference), the overall ranking score of a destination candidate may be calculated as a weighted sum.  And further that the optimal values of these parameters may be searched by grid search, random search, or Bayesian optimization by maximizing certain business metrics while considering the tradeoffs between them).
Both Scofield and Tang are analogous art to claim 4 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Tank relates to methods, systems and apparatus for ranking alternative destination recommendations (see at least Tang, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of selecting the at least one origin-destination pair based on a grid search or a tile-based search of map data representing a geographic area of interest for a presence of the at least one taxi lane, as disclosed in Tang. Doing so would provide the benefit better balancing the supply and demand in a ridesharing platform (see at least Tang,  [0003]).
As per claim 6, Scofield discloses all of the limitations of claim 1, as discussed above.  Tang further discloses the limitation:
processing historical mobility data to determine that at least one origin-destination pair based on popularity (see at least Tang, [0048] disclosing that machine learning techniques or other suitable techniques may be used to train a trip purpose classifier to categorize each trip request into one of a plurality of trip purpose categories.  In  order to train the trip purpose classification model 320, training data 310 may be collected from historical trips that occurred in the ridesharing platform.  The training process may consider various features associated with each of the plurality of historical trips and may include trip information (e.g., day-of-week, starting time, duration), rider information (e.g., whether the destination is a home location, whether the destination is a work location, travel frequency to the destination, travel frequency to the destination on weekdays, travel frequency to the destination on weekends) <interpreted as based on popularity>, point-of-interest (POI) information (e.g., nearby POI, the popular/common POI types near the trip destination)).
As per claim 7, the combination of Scofield and Tang discloses all of the limitations of claim 6, as discussed above.  Scofield further discloses the limitation:
wherein the popularity is further based on real-time mobility data (see at least Scofield, [0011] disclosing that the current information of a particular type may be obtained in various manners, such as by obtaining data in a real-time or near-real-time manner from one or more data sources or automated data systems, by predicting current data (e.g., at a previous time, or at the current time based on other available data); and [0045] disclosing that the IMTOA system gathers and uses traffic-related information together with information about one or more mass transit travel mode types in at least some embodiments, such as to assess information about personal vehicle travel to and/or from an embarkation/debarkation location for the mass transit type, and that the traffic-related information may, for example, include historical, current (e.g., real-time) and/or predicted (e.g., future or current) traffic conditions of one or more types).
As per claim 14, Scofield discloses all of the limitations of claim 11, as discussed above. But Scofield does not explicitly disclose the limitation:
select the at least one origin-destination pair based on a grid search or a tile-based search of map data representing a geographic area of interest for a presence of the at least one taxi lane.
However, Tang discloses this limitation (see at least Tang, [0057] disclosing that, as shown in Fig. 5, the ranking score calculation module 510 computes a score for each of the alternative destinations the ridesharing platform prepares to send to the rider who requested the trip; [0067] disclosing that the ranking model 510 considers all three aforementioned factors (e.g., probability of choosing this option, surge difference, pool matching probability difference), the overall ranking score of a destination candidate may be calculated as a weighted sum.  And further that the optimal values of these parameters may be searched by grid search, random search, or Bayesian optimization by maximizing certain business metrics while considering the tradeoffs between them).
Both Scofield and Tang are analogous art to claim 14 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Tank relates to methods, systems and apparatus for ranking alternative destination recommendations (see at least Tang, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of selecting the at least one origin-destination pair based on a grid search or a tile-based search of map data representing a geographic area of interest for a presence of the at least one taxi lane, as disclosed in Tang. Doing so would provide the benefit better balancing the supply and demand in a ridesharing platform (see at least Tang,  [0003]).
As per claim 16, Scofield discloses all of the limitations of claim 11, as discussed above.  Tang further discloses the limitation:
processing historical mobility data to determine that at least one origin-destination pair based on popularity (see at least Tang, [0048] disclosing that machine learning techniques or other suitable techniques may be used to train a trip purpose classifier to categorize each trip request into one of a plurality of trip purpose categories.  In  order to train the trip purpose classification model 320, training data 310 may be collected from historical trips that occurred in the ridesharing platform.  The training process may consider various features associated with each of the plurality of historical trips and  may include trip information (e.g., day-of-week, starting time, duration), rider information (e.g., whether the destination is a home location, whether the destination is a work location, travel frequency to the destination, travel frequency to the destination on weekdays, travel frequency to the destination on weekends) <interpreted as based on popularity>, point-of-interest (POI) information (e.g., nearby POI, the popular/common POI types near the trip destination)).
As per claim 17, Scofield discloses all of the limitations of claim 16, as discussed above.  Scofield further discloses the limitation:
wherein the first and second vehicle types include a bicycle, a motorcycle, a bus, a taxi, a share vehicle, a ride-hailing vehicle, a truck, an ambulance, a police car, a fire truck, or a toll truck (see at least Scofield, [0078] disclosing that at block 325 determines one or more routes that are travel options between the starting location and destination location for the indicated time and in accordance with an constraint information being used, based at least in part on the information obtained.  Discussing an example of a particular bus route, and discloses other modes such as walking, bicycling, a private vehicle).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield as applied to claims 1 and 11 above, and further in view of U.S. Patent Publication Number 2017/0284814 to Gaither.
As per claim 5, Scofield discloses all of the limitations of claim 1, as discussed above.  But Scofield does not explicitly disclose the limitation:
selecting the at least one origin-destination pair based on a proximity to the at least one taxi lane.
However, Gaiter discloses this limitation (see at least Gaither, [0020] The processor is also configured to determine an HOV lane route between the current location and a destination, the HOV lane route including the HOV lane section <interpreted as a taxi lane>, when the HOV lane section is accessible to the vehicle. The system also includes a display connected to the processor, the display configured to display the HOV lane route. [0041], [0055]).
Both Scofield and Gaither are analogous art to claim 5 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Gaither relates to a vehicle navigation system using a High Occupancy Vehicle (HOV) lane, which determines vehicle occupancy data and determines an HOV lane route between the current location and a destination when the HOV lane section is accessible to the vehicle (see at least Gaither, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of selecting the at least one origin-destination pair based on a proximity to the at least one taxi lane, as disclosed in Gaither. Doing so would provide the benefit of considering taking  HOV or taxi lanes into account to provide the fastest way to a destination (see at least Gaither [0004]). 
As per claim 15, Scofield discloses all of the limitations of claim 11, as discussed above. But Scofield does not explicitly disclose the limitation:
selecting the at least one origin-destination pair based on a proximity to the at least one taxi lane.
However, Gaiter discloses this limitation (see at least Gaither, [0020] The processor is also configured to determine an HOV lane route between the current location and a destination, the HOV lane route including the HOV lane section <interpreted as a taxi lane>, when the HOV lane section is accessible to the vehicle. The system also includes a display connected to the processor, the display configured to display the HOV lane route. [0041], [0055]).
Both Scofield and Gaither are analogous art to claim 15 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Gaither relates to a vehicle navigation system using a High Occupancy Vehicle (HOV) lane, which determines vehicle occupancy data and determines an HOV lane route between the current location and a destination when the HOV lane section is accessible to the vehicle (see at least Gaither, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of selecting the at least one origin-destination pair based on a proximity to the at least one taxi lane, as disclosed in Gaither. Doing so would provide the benefit of considering taking  HOV or taxi lanes into account to provide the fastest way to a destination (see at least Gaither [0004]). 
Claims 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield as applied to claims 1 and 18 above, and further in view of U.S. Patent Publication Number 2019/0011931 to Selvam et al. (hereafter Selvam).
As per claim 8, Scofield discloses all of the limitations of claim 1, as discussed above.  But Scofield does not explicitly disclose the limitation:
selecting one or more geographic areas to pre-position the taxi vehicle or one or more other taxi vehicles based on the output.
However, Selvam disclose this limitation (see at least Selvam, [0036] disclosing that autonomous fleet simulator 216 may determine, using an optimization algorithm, locations at which to “pre-position” autonomous vehicles to increase a likelihood that an autonomous vehicle will be in position for a future transportation request <interpreting the autonomous vehicles as taxi vehicle>; and [0038] further disclosing that the autonomous fleet simulator 216 may model certain decisions about whether to place autonomous vehicles into service in an area under certain supply/demand scenarios).
Both Scofield and Selvam are analogous art to claim 8 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Selvam relates to methods for autonomous vehicle fleet modeling and simulation within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous and autonomous vehicles (see at least Selvam, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of selecting one or more geographic areas to pre-position the taxi vehicle or one or more other taxi vehicles based on the output, as disclosed in Selvam. Doing so would provide the benefit of improving the performance of the vehicles as part of a fleet (see at least Selvam, [0001]).
As per claim 9, the combination of Scofield and Selvam disclose all of the limitations of claim 8, as discussed above.  Selvam further discloses the limitation:
processing historical mobility data to determine an optimal distance between an origin location, a destination location, or a combination of the at least one origin-destination pair and the least one taxi lane of the taxi route (see at least Selvam, [0019] disclosing that the autonomous ride matching system 102 may identify available autonomous vehicles that are within a predetermined distance and/or expected pickup time away from the requestor 112 <interpreted as an optimal distance between an original location>) ... .
Scofield further discloses the limitation:
wherein the optimal distance is based on maximizing a difference in the comparison of the taxi route to the non-taxi route (see at least Scofield, [0014]; [0018] disclosing the preferred route with the shortest distance; [0033] disclosing that the IMTOA system may require that one or more intermodal travel access points be considered (e.g., based on user instructions or preferences) and/or give preferences (positive and/or negative) to or exclude such intermodal travel pointes (e.g. based on one or more factors, including by falling above or below a defined threshold for the factors, such as travel time to reach, distance to reach, confidence or variability in travel time to reach, confidence or variability in travel time to use the resulting mass transit option, degree that travel using the mass transit option heads toward the destination, parking availability, ease of access, etc., and more generally based on user instructions or preferences).
As per claim 10, the combination of Scofield and Selvam disclose all of the limitations of claim 9, as discussed above.  Scofield further discloses the limitation:
wherein the optimal distance is further based on real-time mobility data (see at least Scofield, [0011] disclosing that  the current information of a particular type may be obtained in various manners in various embodiments, such as by obtaining data in a real-time or near-real-time manner from one or more data sources or automated data systems, by predicting current data (e.g., at a previous time, or at the current time based on other available data; and [0045] disclosing that the IMTOA system gathers and uses traffic-related information together with information about one or more mass transit travel mode types, such as to assess information about personal vehicle travel to and/or from an embarkation/debarkation location for the mass transit type).
As per claim 20, Scofield discloses Scofield discloses all of the limitations of claim 18, as discussed above.  Scofield further discloses the limitation:
wherein the apparatus is caused to further perform one or more of: initiating a presentation of the output on one or more user interfaces (see at least Scofield, [0031] disclosing that provide information about one or more preferred alternative travel options to one or more users in various manners, including by displaying or otherwise providing the information to a particular user ... by providing the information to another system for use by one or more users ( e.g., a navigation system used by one or more users, a system that broadcasts or otherwise provides current information about one or more travel options to multiple users, etc.)) ... . But Scofield does not explicitly disclose the limitation:
transmitting the output to navigate one or more taxi vehicles.
However, Selvam discloses this limitation (see at least Selvam, [0031] disclosing that the dispatch module 210 may send an instruction to an autonomous computing device 226 associated with an autonomous vehicle to go to the pickup location based on the criteria associated with the route and/or requestor).
Both Scofield and Selvam are analogous art to claim 20 because they are in the same field of providing routing involving a comparison among routes based on different modes of transportation.  Scofield relates to methods for assessing inter-modal passenger travel options based on multiple types of information, such as for commuter passengers who have multiple alternative travel options for a trip within a region that use multiple modes of passenger transportation (see at least Scofield, [0002]).  Selvam relates to methods for autonomous vehicle fleet modeling and simulation within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous and autonomous vehicles (see at least Selvam, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing taxi routing involving comparison among routs with and without taxi lanes, as disclosed in Scofield, to provide the benefit of transmitting the output to navigate one or more taxi vehicles, as disclosed in Selvam. Doing so would provide the benefit of improving the performance of the vehicles as part of a fleet (see at least Selvam, [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666